Title: From James Madison to Robert Smith, 28 June 1806
From: Madison, James
To: Smith, Robert



Sir.
Department of State, June 28th. 1806.

I have the honor to enclose a letter, directing the Collector of Norfolk to deliver to Capt. Wederstrandt of the Brig Franklin a small quantity of Rice intended for the Bey of Tunis.  This, with the goods purchased by the Ambassador of Tunis, and stored at Baltimore will be all that is necessary to be taken on board before the Vessel arrives at Boston.  I am &c.

James Madison.

